DETAILED ACTION
The amendment filed 4/27/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
	Claim 3 is objected to for depending from claim 1, where it appears the claim should be dependent from claim 2.  Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 22 recites “The method according to claim 21” where claim 21 is not a method and therefore this claim is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 9, 14, 17, 21, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fripp et al. (US 2020/0011153) in view of Nilsen et al. (US 2003/0146175). 
In regard to claim 1 Fripp et al. disclose an apparatus for separating components of a formation liquid, the apparatus comprising: a tubular (40) disposed in a borehole penetrating a subsurface formation and configured to flow the formation liquid, the formation liquid having a first liquid component and a second liquid component (paragraph 28 teaches multiple liquid components); an autonomous inflow control device (AICD) (25, see paragraph 29) disposed in the borehole and coupled to the tubular, the AICD being configured for separating the first liquid component from the second liquid component based on a difference between a first viscosity value of the first liquid component and a second viscosity value of the second liquid component (paragraph 29 teaches use of viscosity between the fluids).  Fripp et al do not disclose an energy device configured to input energy before the liquid enters the AICD.
Nilsen et al. teach an apparatus wherein a stream is treated prior to separation with an energy device (15, paragraph 28) configured to input energy to a liquid before the liquid is separated, the energy selectively changing one of the first viscosity value or the second viscosity value more than the other viscosity value (paragraph 28, microwaves as heating water more than oil).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the energy device as taught by Nilsen et al. with the apparatus of Fripp et al. in order to better separate the components in the AICD (as in paragraph 28 of Nilsen et al. where the energy device is used to pre-separate).  
In regard to claim 2, Nilsen et al. teach wherein the energy device comprises a microwave emitter (paragraph 28).  
In regard to claim 4, Nilsen et al. teach wherein the microwave emitter is disposed in proximity to a tubular (fig 1, tubular between 15 and 11) coupled to the AICD, the tubular being substantially transparent to microwaves (as in the combination would necessary be coupled as such).  
In regard to claim 9, Nilsen et al. teach wherein the first liquid component comprises oil and the second liquid component comprises water (paragraph 28).  
In regard to claim 14, the use of the apparatus of Fripp et al., as modified by 
Nilsen et al. and similarly applied to claim 1 above would encompass the claimed steps.
In regard to claim 17, Nilsen et al. disclose wherein the energy device comprises a microwave emitter and inputting energy comprises emitting microwaves from the microwave emitter (paragraph 28).
In regard to claims 21 and 24, Fripp et al. and Nielsen et al. disclose all the limitations of these claims, as applied to claims 2 and 17 above, but do not explicitly disclose optimizing the difference in the first viscosity or second viscosity.  However, considering the Nielsen et al. do disclose microwave heating to provide different viscosities (as in paragraph 28), it would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the microwaves at a frequency to optimize the heating in order to provide better separation of the components.


Claims 1-2, 4, 9, 12, 14, 17, 19, 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fripp et al. (US 2020/0011153) in view of Batarseh et al. (US 2019/0048685). 
In regard to claim 1 Fripp et al. disclose an apparatus for separating components of a formation liquid, the apparatus comprising: a tubular (40) disposed in a borehole penetrating a subsurface formation and configured to flow the formation liquid, the formation liquid having a first liquid component and a second liquid component (paragraph 28 teaches multiple liquid components); an autonomous inflow control device (AICD) (25, see paragraph 29) disposed in the borehole and coupled to the tubular, the AICD being configured for separating the first liquid component from the second liquid component based on a difference between a first viscosity value of the first liquid component and a second viscosity value of the second liquid component (paragraph 29 teaches use of viscosity between the fluids).  Fripp et al do not disclose an energy device configured to input energy before the liquid enters the AICD.
Batarseh et al. teach an apparatus wherein a stream is treated prior to separation with an energy device (306a-d, paragraph 51) configured to input energy to a liquid before the liquid is separated (paragraph 51), the energy selectively changing one of the first viscosity value or the second viscosity value more than the other viscosity value (paragraph 53, inherent to microwaves as heating water more than oil).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the energy device as taught by Batarseh et al. with the apparatus of Fripp et al. in order to better separate the components in the AICD (as in paragraph 53 of Batarseh et al. where the energy device is used to pre-separate).  
In regard to claim 2, Batarseh et al. teach wherein the energy device comprises a microwave emitter (paragraph 51).  
In regard to claim 9, Batarseh et al. teach wherein the first liquid component comprises oil and the second liquid component comprises water (paragraph 53).  
In regard to claim 12, Batarseh et al. teach a sensor (paragraphs 52-53)
configured to sense a parameter value of the fluid and disposed downstream or upstream of the energy device; and a controller (paragraphs 52-53) in communication with the sensor and configured to control an operation related to the selectively changing one of the first viscosity value or the second viscosity value more than the other viscosity value (inherent based on heating of different fluidsm i.e. oil and water as disclosed).
In regard to claim 14, the use of the apparatus of Fripp et al., as modified by 
Batarseh et al. and similarly applied to claim 1 above would encompass the claimed steps.
In regard to claim 17, Batarseh et al. disclose wherein the energy device comprises a microwave emitter and inputting energy comprises emitting microwaves from the microwave emitter (paragraph 50).
In regard to claim 19, Batarseh et al. teach sensing a parameter value of the formation liquid (paragraphs 52-53) using a sensor disposed downstream or upstream of the microwave emitter; and a controller (paragraphs 52-53) in communication with the sensor and configured to control an operation related to the selectively changing one of the first viscosity value or the second viscosity value more than the other viscosity value (paragraph 52-53 as providing additional heating which inherently heats one component more than another).
In regard to claims 23 and 25, Batarseh et al. teach wherein the energy device comprises a microwave emitter and the sensor comprises temperature sensor (paragraph 52) and the controller is configured to control intensity of emitted microwaves using input from the temperature sensor to maintain a desired viscosity ratio of the first viscosity value to the second viscosity value (paragraph 52, temperature control would maintain a desired ratio).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fripp et al. in view Nilsen et al. and further in view of Tomberlin (US 3,133,592).
Fripp et al. and Nilsen et al. discloses all the limitations of this claim, as applied to claim 2 above, except for the microwave emitter comprising a magnetron.  Tomberlin disclose an apparatus for processing components of fluid comprising an energy device comprising a magnetron (30).  It would have been obvious to one of ordinary skill in the art before the time of filing to choose a magnetron, as taught by Tomberlin, for the microwave emitter of Fripp et al. as modified by Nilsen et al. since choosing from a finite number of identified predictable solutions (for a microwave emitter) with a reasonable expectation of success is considered obvious to one of ordinary skill.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fripp et al. in view of Nilsen et al. and further in view of Batarseh et al.
In regard to claims 5-6, Fripp et al. and Nilsen et al. disclose all the limitations as applied to claim 2 above except for a plurality of microwave emitters disposed circumferentially around the tubular.  Batarseh et al. discloses a microwave emitter comprises a plurality of microwave emitters (304a-d) disposed circumferentially around a tubular (fig 3B).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide multiple emitters spaced around the tubular in order to provide additional and distributed energy to the fluids within the tubular.

Claims 7, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fripp et al. in view of Nilsen et al., as applied to claims 2 and 14 above, and further in view of Cotter et al. (US 3,342,267).  Fripp et al. and Nilsen et al. disclose all the limitations of this claim, as applied to claims 2 and 14 above, except for teaching a turbine-generator disposed in the tubular to power the microwave emitter.  Cotter et al. disclose an apparatus for processing components of a fluid wherein a turbine-generator (22/20) is disposed in a tubular (as within 12, fig 2) being in electrical communication with a heater (24) to supply electrical power.  It would have been obvious to one of ordinary skill in the art before the time of filing to provide the turbine, as taught by Cotter et al., with the apparatus of Fripp et al., as modified by Nilsen et al., in order to provide downhole power and not rely on surface or remote power for the microwave emitter.



Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. ANDREWS/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             
5/3/2022